UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): December 13, 2012 Jiu Feng Investment Hong Kong Ltd (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2293 Hong Qiao Rd, Shanghai China, 200336 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Copy of correspondence to: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events. On December 13, 2012, Jiu Feng Investment Hong Kong Ltd. (the “Company”), issued a press release announcing the launch of their new website, www.jf-investment.com. A copy of the press release that discusses this matter is filed as Exhibit 99.1 to, and incorporated by reference in, this report. The information in this Current Report is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in any such filing. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release, dated December 13, 2012, issued by Jiu Feng Investment Hong Kong Ltd. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Jiu Feng Investment Hong Kong Ltd. Date: December 13, 2012 By: /s/ Yan Li Yan Li President and Chief Executive Officer
